IN THE UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT

                       _____________________

                            No. 97-30621
                          Summary Calendar
                       _____________________

JERRY TOUSSAINT; MYRA RENEE
TOUSSAINT,

                                               Plaintiffs-Appellants,
                               versus

CHARLES HAMLIN; RENTERS
CHOICE INCORPORATED,
                                            Defendants-Appellees.
_________________________________________________________________

      Appeal from the United States District Court for the
                  Western District of Louisiana
                        USDC No. 96-CV-357
_________________________________________________________________

                           April 8, 1998

Before JOLLY, BENAVIDES, and PARKER, Circuit Judges.

PER CURIAM:*

     Myra Toussaint was hired by Magic-Rent-To-Own as a manager-in-

training.      Magic-Rent-To-Own   was   subsequently   purchased   by

defendant Renter’s Choice (“Renters”), at which point Toussaint, in

order to maintain her employment at Renters, was required to change

to an account manager position. Toussaint alleges that, during her

employment at Renters and while under the supervision of defendant

Charles Hamlin, she was subjected to many acts of discrimination on

the basis of her race and subjected to a hostile work environment

because of the defendants’ disparate treatment of African-American

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
customers.   Toussaint also alleges that, despite her good work

record, the defendants terminated her employment because she is

African-American.    Based on the above allegations, Toussaint filed

the instant suit against the defendants, pursuant to 42 U.S.C.

§ 1981 (“§ 1981") and the Louisiana Human Rights Commission Act,

La. R.S. 51:2242.      Id. at 1-5.      Additionally, Jerry Toussaint

(“Jerry”), the husband of Myra Toussaint, asserted a claim pursuant

to Louisiana Civil Code Article 2315 against the defendants for

“loss of services, emotional distress from concern for his wife,

loss of society and consortium.”

     The district court granted the defendants’ motion for summary

judgment on all counts of the complaint and dismissed the complaint

with prejudice.     Toussaint filed a timely notice of appeal.

     On appeal, Toussaint argues that the district court erred by

granting the defendants’ summary judgment motion regarding her

discriminatory discharge claim, because there were genuine issues

of material fact. Although the defendants have fully briefed their

arguments regarding Toussaint’s other claims, Toussaint failed to

argue her other claims, as well as Jerry’s claim, in her appeal

brief.   Toussaint’s other claims and Jerry’s claim are therefore

deemed abandoned.    See Yohey v. Collins, 985 F.2d 222, 224-25 (5th

Cir. 1993) (holding that claims not argued in the body of the brief

are abandoned on appeal).

     We review a grant of summary judgment de novo.    Green v. Touro

Infirmary, 992 F.2d 537, 538 (5th Cir. 1993).     Summary judgment is




                                  -2-
appropriate when, considering all of the admissible evidence and

drawing all inferences in the light most favorable to the nonmoving

party, there is no genuine issue of material fact and the moving

party is entitled to judgment as a matter of law.   Fed. R. Civ. P.

56(c); Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir.

1994)(en banc).   There is no genuine issue of material fact, if,

taking the record as a whole, a rational trier of fact could not

find for the nonmoving party.   Newell v. Oxford Management, Inc.,

912 F.2d 793, 795 (5th Cir. 1990).

     Claims of racial discrimination brought under § 1981 are

subject to the same evidentiary framework as those brought under

Title VII.   See Harrington v. Harris, 108 F.3d 598, 605 (5th Cir.

1997).

     [T]he proper allocation of burdens of production in
     employment discrimination cases [is]:        First, the
     plaintiff must establish a prima facie case of
     discrimination;    second, if [the plaintiff] is so
     successful,   the   defendant    must  articulate    some
     legitimate, nondiscriminatory reason for the challenged
     employment action; and third, if the defendant is so
     successful, the inference of discrimination raised by the
     prima facie case disappears, and the plaintiff then must
     prove, by a preponderance of the evidence, both that the
     defendant's articulated reason is false and that the
     defendant intentionally discriminated.

Walton v. Bisco Ind., 119 F.3d 368, 370 (5th Cir. 1997) (citations

omitted).    To establish a prima facie case of discriminatory

discharge, the plaintiff must show that: (1) she is a member of a

protected class; (2) she was qualified for the position that she

formerly held; (3) she was discharged from that position; and (4)




                                -3-
after being discharged, her position was filled by a person who is

not a member of the protected class.           See Meinecke v. H & R Block,

66 F.3d 77, 83 (5th Cir. 1995).

     The district court held that Toussaint had established a prima

facie case of discriminatory discharge, but that the defendants had

offered a legitimate, nondiscriminatory reason for her discharge,

which was that Toussaint had failed to meet the stated credit

guidelines regarding her accounts.              This proffered reason was

stated on Toussaint’s termination form, and in her deposition

Toussaint    admitted    that   she   had     failed   to    meet   the    credit

guidelines prior to, and at the time of, her termination.

     At this point, as noted by the district court, the burden

shifted to Toussaint to prove that the defendants’ proffered reason

for discharge was a pretext for racial discrimination.                    See St.

Mary’s Honor Ctr. v. Hicks, 509 U.S. 502, 507-08 (1993).                       In

opposition    to   the   defendants’        motion   for    summary   judgment,

Toussaint argued that the defendants’ proffered reason was clearly

pretextual because: (1) she was never told that she could be

discharged for failing to meet the credit guidelines; (2) her white

coworkers were not fired, although they also failed to meet the

credit guidelines; and, (3) at the beginning of her employment,

defendant Hamlin told her that he had never seen any black managers

that were good.     However, in her deposition, Toussaint admitted

that all of the account managers had been warned that they could be

terminated if they failed to meet the credit guidelines.                  She also




                                      -4-
admitted that one of the two white coworkers who had been employed

at the time she had been hired had subsequently been fired, while

the other had subsequently quit.          Although the routine use of

derogatory racial comments may constitute direct evidence of a

discriminatory motive behind a termination decision, see Brown v.

East Miss. Elec. Power Assoc., 989 F.2d 858, 861 (5th Cir. 1993),

the single alleged comment by defendant Hamlin clearly fails to

qualify as routine.

     A plaintiff’s subjective belief that she was discharged due to

racial   discrimination,   by   itself,   is   insufficient   to   prevent

summary judgment for a defendant who has given a legitimate,

nondiscriminatory reason for discharge.         See Douglass v. United

Serv. Auto. Assoc., 79 F.3d 1415, 1430 (5th Cir. 1996)(en banc).

As Toussaint failed to satisfy her burden by showing that the

defendants’ proffered reason for her discharge was a pretext for

racial discrimination, the district court properly granted summary

judgment for the defendants.

                                                       A F F I R M E D.




                                  -5-